[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Tynes, Slip Opinion No. 2020-Ohio-631.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-631
                            IN RE APPLICATION OF TYNES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as In re Application of Tynes, Slip Opinion No. 2020-Ohio-631.]
Attorneys—Character and fitness—Applications to take bar exam and to register
        as candidate for admission to practice of law—Past criminal conduct—
        Lack of candor—Applicant permanently barred from reapplying for
        admission to practice of law.
   (No. 2019-1097—Submitted October 2, 2019—Decided February 26, 2020.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 740.
                                  __________________
        Per Curiam.
        {¶ 1} Applicant, John David Tynes, of New Richmond, Ohio, is a 2013
graduate of Northern Kentucky University’s Salmon P. Chase College of Law. In
June 2016, we found that Tynes failed to carry his burden of proving that he
possessed the requisite character, fitness, and moral qualifications to practice law
                             SUPREME COURT OF OHIO




in Ohio. This finding was based on his efforts to minimize his culpability for nearly
18-year-old criminal convictions arising from his attempts to persuade girls under
the age of 15 to engage in sex acts and on his delay in seeking mental-health
treatment that was recommended at the time of his convictions. We therefore
disapproved his application to register as a candidate for admission to the practice
of law.    Although the Board of Commissioners on Character and Fitness
recommended that we prohibit Tynes from seeking admission to the Ohio bar in
the future, we authorized him to apply for the July 2018 bar exam or a later bar
exam. In re Application of Tynes, 146 Ohio St. 3d 243, 2016-Ohio-3307, 54 N.E.3d
1237, ¶ 19-20, 24.
       {¶ 2} Tynes submitted a new registration application in January 2018 and
later applied to take the February 2019 bar exam.
       {¶ 3} Two members of the Cincinnati Bar Association Admissions
Committee interviewed Tynes in November 2018 and recommended that his
application be disapproved. At Tynes’s request, a seven-member investigatory
subcommittee conducted a second interview, and the admissions committee
subsequently recommended that his application be approved. However, the board
invoked its authority to investigate his character, fitness, and moral qualifications
sua sponte. See Gov.Bar R. I(10)(B)(2)(e).
       {¶ 4} After a hearing, the board issued a report finding that Tynes had done
little to alleviate the concerns that we raised more than three years ago and that the
mere passage of time cannot cure those deficiencies. Therefore, the board
recommends that Tynes’s pending applications be disapproved and that he be
permanently denied the privilege of reapplying for admission to the practice of law
in Ohio. No objections have been filed.
       {¶ 5} For the reasons that follow, we agree that Tynes has failed to carry his
burden of proving that he possesses the requisite character, fitness, and moral




                                          2
                                January Term, 2020




qualifications to practice law in Ohio, disapprove his pending applications, and
forever bar him from reapplying for the privilege to practice law in Ohio.
                              Findings and Analysis
       {¶ 6} As we have previously found, Tynes was approximately 50 years old
and serving in the military in 1998 when he began frequenting sexually oriented
chat rooms on the Internet. In those chat rooms, he introduced himself to at least
four females whom he believed to be under the age of 15. He later communicated
with them privately through e-mail and instant messaging and eventually sought to
meet three of them in person. Tynes, 146 Ohio St. 3d 243, 2016-Ohio-3307, 54
N.E.3d 1237, at ¶ 5-6.
       {¶ 7} In Tynes’s first attempt to arrange an in-person meeting, he told a 13-
year-old girl from Kentucky that he wanted to meet her and that he “desperately
wanted to make love” to her. Id. at ¶ 6. But she discouraged Tynes from traveling
to meet her by telling him that her parents had grounded her.
       {¶ 8} In his second attempt, Tynes was going home from a temporary
military assignment when he traveled 300 miles out of his way, rented a hotel room,
and e-mailed another girl to encourage her to sneak out of her home to have sex
with him. After considerable discussion, the girl declined to meet him.
       {¶ 9} Several months later, Tynes attempted to meet a third girl as he
traveled from Virginia to Las Vegas on business. He scheduled a layover in
Chicago and rented a hotel room with the intent to make a video recording of their
sexual activities. He telephoned her and arranged to meet her outside his hotel, but
he was arrested by agents from the Federal Bureau of Investigation when he arrived.
Tynes, 146 Ohio St. 3d 243, 2016-Ohio-3307, 54 N.E.3d 1237, at ¶ 8.
       {¶ 10} Tynes was charged under the Uniform Code of Military Justice with
four counts of conduct unbecoming an officer, four counts of attempting to
persuade a minor to engage in sex, two counts of traveling interstate with the intent
to have sex with a minor, one count of knowingly possessing child pornography,




                                         3
                             SUPREME COURT OF OHIO




and one count of knowingly receiving child pornography. Id. at ¶ 9. He was
convicted of the charges in a court-martial proceeding and sentenced to 30 months
of confinement in the United States Disciplinary Barracks—though the child-
pornography charges were later dismissed on appeal. See United States v. Tynes,
60 M.J. 331 (2004). He served 19 months of that sentence. Tynes at ¶ 9.
       {¶ 11} When we disapproved Tynes’s first registration application, we
expressed significant concerns regarding his honesty and integrity during the
admissions process and his delay in seeking the mental-health treatment that had
been recommended at the time of his criminal convictions. Id. at ¶ 19. The board
found that those concerns remain relevant in this proceeding.
       {¶ 12} In his first character-and-fitness proceeding, Tynes attempted to
minimize his culpability for his criminal conduct by claiming that he never intended
to follow through with his first attempt to meet a girl in person and suggesting that
the second girl he attempted to meet was actually a civilian vigilante. Id., 146 Ohio
St.3d 243, 2016-Ohio-3307, 54 N.E.3d 1237, at ¶ 19. At Tynes’s May 2019
character-and-fitness hearing, his counsel asked him to talk about his attempts to
minimize his conduct during his first character-and-fitness hearing. Tynes testified
that he originally made the statements at his 1999 criminal trial because he was
“basically terrified” of losing his military retirement and his career. He stated, “I
was looking at incarceration, and it’s very difficult to face squarely the worst thing
you ever did in your life. So to any extent that I said anything that would minimize
my culpability, I was in error, that was wrong, but I did it because I was terrified.”
He also testified that his civilian-vigilante claim “was quite irrelevant because that
wasn’t what I believed when I was communicating with her.”
       {¶ 13} Tynes testified that since his trial, he had had “20 years to think back
on what I did and why I did it and the consequences of it, and I fully acknowledge
that the culpability was mine and mine alone. Any statements made previously to
the contrary. I was the one who walked myself off that cliff. Nobody else was




                                          4
                                January Term, 2020




responsible.” But he never acknowledged that he had made the same civilian-
vigilante statements and continued to minimize his criminal conduct at his first
character-and-fitness hearing—and more recently in the narrative statement he filed
with his application to take the February 2019 bar exam.
       {¶ 14} We note that at the beginning of his most recent character-and-
fitness hearing, Tynes did not relay the facts underlying his criminal convictions to
the panel in his own words but instead affirmed the facts as they were posited by
his counsel during his counsel’s questioning of him. The board found that the
words Tynes chose later in that hearing to describe his criminal conduct and
resulting convictions demonstrated his lack of candor and failure to accept
responsibility for his actions. For example, Tynes stated that counseling helped
him to examine how he went “from being a military officer to being some guy that
was being arrested for talking to kids” (emphasis added.) as though he had done
nothing more than talk to children over the Internet. He also spoke of the treatment
options available during his military confinement for “convictions like mine” and
suggested that he did not seek assistance from the Ohio Lawyers Assistance
Program (“OLAP”) when he was in law school because he did not think it applied
to his situation. Contrary to Tynes’s claims that he has accepted full responsibility
for his misconduct, this testimony demonstrates that more than 20 years after his
convictions, he is still unable to speak candidly about—and has not convincingly
come to terms with—his attempts to have sex with minors. “A record manifesting
a significant deficiency in the honesty, trustworthiness, diligence, or reliability of
an applicant may constitute a basis for disapproval of the applicant.” Gov.Bar R.
I(11)(D)(3).
       {¶ 15} More than three years ago, we found that although a course of
mental-health treatment had been recommended at the time of Tynes’s convictions,
he had not pursued that treatment in earnest until the fall of 2013—and that he had
only done so in response to recommendations that arose in the course of the




                                          5
                               SUPREME COURT OF OHIO




admissions process. Tynes, 146 Ohio St. 3d 243, 2016-Ohio-3307, 54 N.E.2d 1237,
at ¶ 19.
           {¶ 16} The forensic psychologist who evaluated Tynes in 2013 suggested
that although Tynes was “not a particularly psychologically-minded individual,” he
could benefit from short-term counseling with a mental-health professional
experienced in counseling convicted sex offenders. Approximately four months
later, Tynes entered into a five-year mental-health-recovery contract with OLAP
and commenced regular psychotherapy sessions with a licensed, independent social
worker. Id. at ¶ 14, 23. His ongoing mental-health treatment and continuing
participation in OLAP weighed heavily in our decision to permit him to reapply for
admission to the bar. Id. at ¶ 23.
           {¶ 17} At his most recent character-and-fitness hearing, Tynes submitted
just two exhibits and his own testimony. The first exhibit was a cursory letter from
Scott R. Mote, the executive director of OLAP, stating that Tynes had successfully
complied with his five-year OLAP contract.
           {¶ 18} The second exhibit was a letter from Daniel Watson, the licensed,
independent social worker who had conducted counseling sessions with Tynes
about once or twice a month since November 2013. The board found that Watson’s
letter offered little assistance in evaluating the current status of Tynes’s character,
fitness, and moral qualifications to practice law in Ohio. Watson failed to provide
any information regarding his own education and training—stating only that he had
been a therapist for 15 years and had spent three of those years cofacilitating court-
ordered forensic sex-offender-treatment groups. Although Watson acknowledged
that part of his job was to ensure that Tynes had a thorough understanding of the
dynamics that led him to attempt to engage in relationships with underaged females
and of the harm that that misconduct caused, he offered no insight into what those
dynamics were or how Tynes had come to understand them. Instead, Watson
declared that Tynes already had a good working knowledge of the dynamics that




                                          6
                                 January Term, 2020




had led him to behave inappropriately and that those dynamics no longer existed in
his life. Watson stated that he had helped Tynes cope with the damage he had
caused to himself and his family, and after quoting a newspaper article about sex-
offender-recidivism rates, he opined that Tynes is not likely to reoffend.
        {¶ 19} In his testimony, Tynes offered at least two explanations for his
criminal conduct. First, he claimed that it was “a really lousy way of relieving
stress,” the source of which was “[m]ostly probably the normal things any family
with four kids would have. A lot of fighting, a lot of disagreements, a lot of
argument, a lot of discipline issues.” He also suggested that a midlife crisis may
have been a component of that stress, stating, “I was hitting 50 and at 50 one starts
to feel the decline. I can’t put it better than that. So I wound up in the sexually
oriented chat rooms and what I found, the one I wound up getting in trouble in, all
these people were saying really nice things about me and they never asked me to
take out the trash.”
        {¶ 20} Tynes testified that he is now 20 years older, has learned from his
mistakes, and has found more appropriate outlets to relieve his stress—including
his relationship with his wife and normal daily activities such as working around
the house, reading, writing, studying, martial arts, and exercising. To the extent
that everyday stress contributed to Tynes’s criminal conduct, however, the board
questioned the efficacy of his chosen stress relievers—particularly in light of the
fact that Tynes has identified his relationship with his wife as a source of stress that
drove him to engage in his criminal conduct and also as one of his most important
stress relievers.
        {¶ 21} Tynes’s second explanation for his criminal conduct was that he
suffered from an Internet or sex addiction and that he often spent at least two hours
a day in adult chat rooms—overriding his own thoughts that he should not be
engaging in that behavior. Although Tynes testified that his addiction had led to
his criminal convictions, caused him to neglect his family responsibilities, and




                                           7
                              SUPREME COURT OF OHIO




frequently made him late for work, he offered no evidence that he has ever received
treatment for his addiction. Tynes also denied that he ever visited sexually oriented
chat rooms on the Internet following his release from confinement—though he
previously testified that he had entered a sexually oriented online chat room for
adults sometime after his incarceration. Tynes, 146 Ohio St. 3d 243, 2016-Ohio-
3307, 54 N.E.3d 1237, at ¶ 12. Although Tynes has continued to participate in
psychological treatment, it is not clear that the treatment is geared toward his sex
offenses or his addiction. An untreated addiction raises significant concerns about
an applicant’s character, fitness, and moral qualifications if the disorder could affect
the applicant’s ability to practice law in a competent and professional manner. See
Gov.Bar R. I(11)(D)(3)(e).
        {¶ 22} Tynes’s own testimony regarding his untreated addiction and his
continuing lack of candor throughout these admissions proceedings raise grave
concerns about his ability to (1) exercise good judgment in conducting his
professional business, (2) conduct himself with a high degree of honesty, integrity,
and trustworthiness in all professional relationships and with respect to all legal
obligations, (3) conduct himself diligently and reliably in fulfilling all obligations
to clients, attorneys, courts, and others, and (4) conduct himself professionally and
in a manner that engenders respect for the law and the profession. See Supreme
Court of Ohio, Definitions of Essential Eligibility Requirements for the Practice of
Law,        Requirement          Nos.          3,       4,      7,       and        10,
https://www.supremecourt.ohio.gov/AttySvcs/admissions/pdf/ESSENTIAL_ELI
GIBILITY_REQUIREMENTS.pdf                   (accessed        Feb.      13,       2020)
[https://perma.cc/LZA2-N4NC]. However, Tynes has not sought employment or
taken other actions to demonstrate that he is capable of satisfying these
requirements. And although he testified that since we denied his last application,
he has volunteered with a nonprofit organization that provides legal assistance to
immigrants and worked on complaints for wage theft, he offered little evidence




                                           8
                                January Term, 2020




regarding the extent of his involvement or the quality of his performance in those
activities that might help to alleviate our concerns.
       {¶ 23} While the board acknowledged Tynes’s statements that his criminal
conduct was wrong, it found that his words, manner, and demeanor indicated that
his remorse was not genuine. Indeed, the board concluded that “Tynes projects an
air of arrogance, making it evident that he is sorry only that he did something that
stands in the way of his becoming a lawyer.” Finding that Tynes’s lack of honesty
and integrity have persisted through two character-and-fitness proceedings, the
board found that Tynes has failed to carry his burden of proving that he currently
possesses the requisite character, fitness, and moral qualifications to practice law
and recommends that his pending applications be disapproved. See Gov.Bar R.
I(11)(D)(1).
       {¶ 24} Recognizing the enduring nature of Tynes’s lack of candor and his
unwillingness to accept responsibility for his past criminal conduct and convinced
that the passage of additional time is not likely to cure that deficiency, the board
also recommends that we permanently deny Tynes the privilege of reapplying for
admission to the practice of law in Ohio. See, e.g., In re Application of Cvammen,
102 Ohio St. 3d 13, 2004-Ohio-1584, 806 N.E.2d 498 (permanently denying an
application to register as a candidate for admission to the Ohio bar because ethical
infractions so permeated the admissions process that the applicant’s honesty and
integrity were shown to be intrinsically suspect); In re Application of Keita, 74 Ohio
St.3d 46, 656 N.E.2d 620 (1995) (permanently denying registration and bar-exam
applications of an applicant who was unwilling to accept responsibility for
questionable past behaviors and lapses in judgment).
       {¶ 25} Based upon the foregoing, we agree that Tynes has failed to carry
his burden of proving that he currently possesses the requisite character, fitness,
and moral qualifications to practice law in Ohio. We further find that Tynes’s
inability or unwillingness to accept responsibility for his past criminal conduct and




                                          9
                             SUPREME COURT OF OHIO




Tynes’s enduring lack of candor justify the board’s recommendations that his
pending applications be denied and that he be precluded from reapplying for
admission to the Ohio bar.
       {¶ 26} Accordingly, we disapprove Tynes’s pending applications and
forever bar him from reapplying for the privilege to practice law in Ohio.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                              _________________
       Montgomery Jonson, L.L.P., George D. Jonson, and Lisa M. Zaring, for
applicant.
       Dinsmore & Shohl, L.L.P., and Eric K. Combs, for the Cincinnati Bar
Association.
                              _________________




                                        10